Filed 6/16/14 P. v. Johnson CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B249543
                                                                            (Super. Ct. No. F482447)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

AARON ARNEZ JOHNSON,

     Defendant and Appellant.



                   Aaron Arnez Johnson appeals an order determining him to be a sexually
violent predator (SVP) pursuant to Welfare and Institutions Code section 6604, and
committing him to the Department of Mental Health for an indeterminate term.
                   Johnson suffers from a psychotic disorder and mild mental retardation. In
1987, he committed sexually violent offenses upon three teenage female victims within a
three-month period. (Pen. Code, § 207, subd. (a), 220, 261, subd. (2).) He was convicted
in 1988 and sentenced to prison. His lengthy criminal history includes many violent acts
while in custody. He committed serious rule violations including violence and threats of
violence.
                   Johnson was scheduled for release on parole in 2012. The Department of
Corrections referred him to the Department of Mental Health, which designated two
mental health professions to evaluate him and determine whether he has a diagnosed
mental health disorder such that he is likely to engage in acts of sexual violence without
appropriate treatment and custody. (Welf. & Inst. Code, § 6601, subd. (c) & (d).) The
evaluators concurred that Johnson is a SVP. The People filed a petition for civil
commitment.
              Johnson waived his right to a jury trial on the petition for civil commitment.
He submitted on the evaluation reports of Siobahn Donovon, Ph.D. and Gangaw Zaw,
Ph.D. The trial court found that he met all criteria for commitment.
              We previously granted Johnson’s application for relief from the late filing
of his notice of appeal.
              We appointed counsel to represent Johnson in this appeal. After counsel
examined the record, he filed an opening brief raising no issues.
              On October 30, 2013, we advised Johnson that he had 30 days within which
to personally submit any contentions or issues that he wished to raise on appeal. We
have not received a response.
              We have reviewed the entire record and are satisfied that Johnson's attorney
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.
We concur:



              YEGAN, J.



              PERREN, J.



                                             2
                               Barry T. LaBarbera, Judge

                     Superior Court County of San Luis Obispo

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Respondent.




                                          3